Citation Nr: 1646644	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to November 1988 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In December 2015, the Board remanded the appeal for further development.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran is service-connected for major depression (70 percent disabling from 1/19/11), degenerative joint disease of the right shoulder (20 percent disabling from 4/14/95), and residuals of a right ankle fracture (20 percent disabling from 5/30/96)).  His combined rating has been 80 percent since January 19, 2011.  As his claim for a TDIU was filed in August 2011, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In so doing, the Global Assessment of Functioning (GAF) scores assigned by medical providers will be discussed as they pertain to his psychiatric disability.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 44-47.  A GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
The record shows that the Veteran has a general education diploma (GED) and 2 years of subsequent education.  See Social Security Administration (SSA) records.  He worked in the past as an armed security officer and in bail bonds.  He last worked in approximately 2010.  Id.; see also CAPRI records. 

In several statements from the Veteran's family members, including his wife, niece, and mother, they reported the Veteran has lost jobs in the past due to his service-connected disabilities.  They reported that his right shoulder disability prevents him from drawing a gun from his holster and firing it, a requirement for an armed security officer.  The cane required for his right ankle disability limits ambulation.  They also reported that his depression causes him to sleep excessively, have low motivation, and experience mood swings.

VA examinations were conducted throughout the 1990s, including in 1990, 1992, 1995, 1996, 1997, and 1999.  In some of these reports, it was documented that the Veteran was working.  These VA examiners did not provide opinions as to employability.

On VA examination in August 2009, the Veteran reported that the range of motion and pain in his right shoulder precluded his ability to control a weapon to the degree of proficiency required to work in his normal occupation as a security job.  He reported having pain while writing as well.  He reported flare-ups 4 times per day, lasting for 2 hours each time.  His pain severity was rated at 9/10.  He reported he could not lift much weight and could not raise his arm high.  He had electric-like shocks in his shoulder due to pain.  He reported no treatment for his condition, no hospitalization, and no surgery.  At the conclusion of the report, the examiner stated that the Veteran's shoulder pain was a limitation on his work as a security guard.  He could not perform overhead activity.

On VA psychiatric examination in May 2011, the Veteran had an appropriate affect with some disturbances of mood.  He had normal attention and was oriented.  His thought processes and thought content were unremarkable.  He had no delusions.  Abnormalities in judgment and insight were not found.  He had no hallucinations or inappropriate behavior.  He experienced panic attacks.  He had fair impulse control and no history of violence.  There was memory impairment.  He was unshaven and was wearing dirty clothing.  The examiner found there was a problem with activities of daily living.  At the conclusion of the report, the examiner noted the Veteran's report that he could not work due to his psychiatric disability.  The examiner opined, "he might be able to work, but can't get out of bed long enough to look for work."  He was assigned a GAF score of 40.  The examiner noted the Veteran had not been in treatment long enough to benefit from it.

On VA examination in February 2012 for the right ankle disability, the Veteran reported problems with his ankle rolling.  Prolonged standing caused aching and swelling.  He reported having flare-ups and that he required a cane.  Following a physical examination and x-rays, the examiner opined that the service-connected ankle disability did not impact his ability to work.  Based on her review of the entire medical record, the examiner determined that the right ankle condition, which caused lateral minimal laxity and mild degenerative arthritis, less likely than not prevented him from obtaining or maintaining gainful employment.  The Veteran could walk for short distances adequately with ankle support.  While in a seated position, there was no discomfort in the ankle.  There was also no risk of the ankle "giving away" in the seated position, rolling, or causing a fall.  Sedentary employment would not be affected adversely.  The examiner stated that while his last job as a security guard may not have been optimal, there were other jobs that would likely not be prohibitive.

On VA examination in February 2012 for the right shoulder disability, the Veteran reported worsening pain and severe limitation of motion of the right shoulder.  Following a physical examination and x-rays, the examiner opined that the service-connected shoulder disability did not impact his ability to work.  The examiner found that multiple missed orthopedic appointments and normal examinations in the treatment records led her to doubt the severity of the complaints.  She opined that based on a review of the medical record, it was less likely than not that his shoulder disability prevented him for obtaining or maintaining gainful employment.  There was adequate use of the right upper extremity and only minimal tendinopathy in the shoulder.  The examiner stated that while his last job as a security guard may not have been optimal, there were many other jobs that could be performed.
On VA psychiatric examination in March 2012, the Veteran's symptoms included a depressed mood, anxiety, panic attacks, mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.  He was capable of managing his financial affairs.  The examiner concluded there was not total social or occupational impairment, but impairment with deficiencies in most areas including work, school, family, judgment, thinking, or mood.  He was assigned a GAF score of 50.  The examiner further concluded that based on a review of the claims file and on clinical examination, the depression did not preclude gainful employment.  Clinical experience indicated that veterans with severe levels of depression may experience reduced productivity in work environments due to low energy, fatigue, sleep disturbances, anhedonia, and difficulty concentrating, but they are able to function adequately at routine tasks that do not require frequent learning of new or complex information or a great deal of social interaction. 

In a May 2012 private psychiatric report, the Veteran's thought processes were normal.  He denied suicidal or homicidal ideation, as well as hallucinations and delusions.  He was depressed.  Affect was full.  No sensorial deficits were noted.  He was oriented.  Judgment and insight were intact.  Concentration and memory were intact.  The examiner opined that although he met the criteria for depression not otherwise specified, he had the ability to concentrate over an 8-hour workday and a 40-hour workweek.  He also had the ability to manage the pace, get along with the public, and interact with coworkers and supervisors.  He had the ability to understand simple and complex instructions, retain new information, and implement that information.  He could manage his money.  The examiner opined he would be a good candidate for adult vocational rehabilitation.  

On VA psychiatric examination in October 2014, the Veteran's symptoms included a depressed mood, anxiety, panic attacks, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  He was competent to manage his financial affairs.  Low energy and problems with motivation interfered with his engagement in activities.  He was not taking medication and was not involved in psychotherapy.  He reported unemployment due to his physical problems and pain.  He reported his pain caused depression.  The examiner concluded there was not total social or occupational impairment, but impairment with deficiencies in most areas. 

In an October 2014 private psychiatric report, the Veteran reported depression and an inability to get going.  He had worked as a security guard for 27 years and last worked in 2010.  The examiner noted he was in treatment for depression.  On examination, his sensorium was clear.  He was oriented and memory was good.  Knowledge of general information was good.  Insight was fair and judgment was good.  He was assigned a GAF score of 48.

In an October 2014 decision, the SSA determined that the Veteran was disabled as of March 1, 2011 due to an affective mood disorder as the primary diagnosis, and an anxiety-related disorder as the secondary diagnosis.

At the October 2015 hearing, the Veteran testified he last worked in August 2010.  He reported he was unemployable because he could not work in armed security due to his right shoulder disability.  He testified he could not work at a desk job because his depression caused excessive sleep.  He and his representative argued that the cumulative effect of his service-connected disabilities caused unemployability.

The preponderance of the evidence is against the assignment of a TDIU.  The Board has considered the SSA's determination that the Veteran is disabled due to his psychiatric disabilities, as well as the low GAF scores documented throughout the appeal.  However, the Veteran has been examined by VA on multiple occasions and no report indicates that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  To the contrary, the February 2012 VA examiner for the right ankle and shoulder, and the March 2012 psychiatric examiner, explicitly found to the contrary, stating it was less likely than not that his disabilities prevented him for obtaining or maintaining gainful employment.  Similarly, on private psychiatric examination in May 2012, the examiner also found the Veteran had the capacity to work a 40-hour workweek.  Additionally, on VA psychiatric examinations in March 2012 and October 2014, the examiners did not select the "severity statement" indicating total social or occupational impairment.  As the VA opinions contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The preponderance of this evidence does not support a finding of an inability to secure or follow substantially gainful employment due to service-connected disabilities.

The only other evidence to the contrary of the VA examination reports is the competent and credible lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions and those of his family.  The examiners used their expertise in reviewing the facts of this case and did not determine that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As the examiners reached their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements and those of his family, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran and his family, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service-connected disabilities do not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a September 2011 letter.  Additionally, at the October 2015 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the SSA.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

A single opinion on the combined effects of all of the Veteran's service connected disabilities was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

The Board is further satisfied that the RO substantially complied with its December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained records from the SSA. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


